Citation Nr: 1647737	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  13-30 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to accrued benefits.

3.  Entitlement to VA burial benefits.


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran had active service from December 1972 to December 1976, September 1977 to October 1979, July 2004 to October 2005, and from October 2009 to December 2010, with additional reserve service.  The Veteran died in January 2012 and the appellant is his surviving spouse.

This case comes to the Board of Veterans' Appeals (Board) on appeal from RO decisions dated in June 2012 and October 2012 that denied entitlement to VA burial benefits, accrued benefits, and service connection for the cause of the Veteran's death (one basis for Dependency and Indemnity Compensation (DIC)).

A Board hearing was requested and scheduled, but the appellant withdrew her hearing request in August 2016.  38 C.F.R. § 20.704(e) (2016).

The appellant initially appointed a Veteran's Service Organization as her representative before VA, but in November 2016, she indicated that she wanted to represent herself before VA.

The record before the Board consists of the Veteran's electronic claims files in VBMS and Virtual VA.

The issues of entitlement to service connection for the cause of the Veteran's death and VA burial benefits are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

There were no VA claims pending at the time of the Veteran's death.

CONCLUSION OF LAW

The basic eligibility criteria for payment of accrued benefits have not been met. 38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

As explained below, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim, and no further action is required to comply with VA's duties to notify and assist.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  The appellant is not prejudiced by adjudication of her claim at this time. 

Accrued benefits are periodic monetary benefits to which a payee was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at the date of death and due and unpaid.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2016).  Evidence in the file at date of death means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death, in support of a claim for VA benefits pending on the date of death.  38 C.F.R. § 3.1000 (d)(4).  A claim for VA benefits pending on the date of death means a claim filed with VA that had not been finally adjudicated by VA on or before the date of death.  Such a claim includes a deceased beneficiary's claim to reopen a finally disallowed claim based upon new and material evidence or a deceased beneficiary's claim of clear and unmistakable error in a prior rating or decision.  Any new and material evidence must have been in VA's possession on or before the date of the beneficiary's death.  38 C.F.R. § 3.1000 (d)(5).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that an accrued benefits claim is derivative of a veteran's claim and that an accrued benefits claimant cannot be entitled to a greater benefit than the veteran would have received had he lived.  See Zevalkink v. Brown, 6 Vet. App. 483, 489-90 (1994); aff'd, 102 F.3d 1236 (Fed. Cir. 1996); cert. denied, 117 S. Ct. 2478  1997) (holding that "the substance of the survivor's claim is purely derivative from any benefit to which the veteran might have been 'entitled' at his death [and gives the survivor] the right to stand in the shoes of the veteran and pursue his claim after his death."). 

A review of the record reveals that the Veteran had no claims for VA benefits pending at the time of his death.  The last rating decision of record for the Veteran was dated in April 1981, denying a claim of service connection for a nervous condition.   

The Veteran died in January 2012, and an April 2012 report of contact reflects that the appellant filed an informal claim for VA death benefits.  A claim for death benefits was received by VA in May 2012.  

The appellant does not contend that the Veteran had a pending claim at the time of his death or that there is any other basis for an award of accrued benefits.

After review of the evidence of record, the Board finds there was no pending claim or pending appeal from a VA decision of record at the time of the Veteran's death.  Therefore, although the Board is sympathetic to the appellant's contentions, there is simply no basis for an award of accrued benefits to the appellant in this case.  Accordingly, the appeal is denied.


ORDER

Entitlement to accrued benefits is denied.

REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the appellant's claims for entitlement to service connection for the cause of the Veteran's death and for VA burial benefits.

The Board notes that several pertinent documents are not contained in the claims file, although they are listed in the September 2013 statement of the case.  For example, a complete copy of the appellant's VA Form 21-534 (Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child) is not on file.  Similarly, her VA Form 21-530 (Application for Burial Benefits) is not on file.  The AOJ should attempt to obtain a complete copy of these documents and associate them with the electronic claims file.

Moreover, the electronic claims file does not contain a copy of the Veteran's death certificate, or a copy of his terminal medical records.  The appellant has stated that the Veteran died in a hospital in West Union, Iowa, and she has submitted a bill from Palmer Lutheran Health Center which treated the Veteran on the date of his death.  On remand, the AOJ should attempt to obtain these pertinent private medical records.

Further, although the appellant has stated that she has submitted a copy of the Veteran's autopsy report to VA, the claims file only contains the first page of a seven-page January 2012 autopsy report, which was received in August 2014.  The AOJ should attempt to obtain a complete copy of this report.

The appellant is advised that she has a responsibility to cooperate in the development of her claims.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).


A review of the record reveals that although some service treatment records are on file, some of the service treatment records from the Veteran's period of service in the U.S. Army Reserve are not available.  The AOJ has issued a formal finding as to the unavailability of such records, and previously asked the appellant to submit any service treatment records in her possession.  The appellant is again asked to submit any other service treatment records that may be in her possession.

The AOJ should attempt to obtain any available service personnel records pertaining to the Veteran.  Some of these records are on file, but they are incomplete.

The appellant has submitted an incomplete copy of a January 2007 VA outpatient treatment record.  Any additional VA medical records of treatment of the Veteran should be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The claim for entitlement to VA burial benefits is inextricably intertwined with the claim of service connection for the cause of the Veteran's death.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of any VA medical records of treatment or evaluation of the Veteran, including a complete copy of a January 2007 VA outpatient note.

2.  With any necessary release(s), obtain private medical records of the Veteran's treatment prior to his death in January 2012, and associate them with the electronic claims file.

If the records are not obtainable (or none exist), the appellant must be notified and the record clearly documented. 

3.  Contact the appellant and attempt to obtain the following:  (a) a copy of the Veteran's death certificate, (b) a complete copy of his autopsy report, and (c) any additional service treatment records that she may have in her possession.

4.  Obtain any available service personnel records pertaining to the Veteran that are not already of record, and associate them with the electronic claims file.

5.  Upon completion of the requested development and any additional development deemed appropriate, the AOJ should readjudicate the appeal issues.  If the benefits sought on appeal remain denied, the appellant should be provided a supplemental statement of the case and given an appropriate opportunity for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


